Case 2:20-cv-00030-JRG Document 119 Filed 12/14/20 Page 1 of 3 PageID #: 14821




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO., LTD.,

        Plaintiff,

 v.

 VERIZON COMMUNICATIONS, INC. et al.                     No. 2:20-cv-00030-JRG

        Defendants.


 VERIZON BUSINESS NETWORK SERVICES,
 INC., et al.

        Counterclaim-Plaintiffs,

 v.

 HUAWEI TECHNOLOGIES CO., LTD.,

        Counterclaim-Defendants.




      FUJITSU NETWORK COMMUNICATIONS, INC.’S NOTICE TO THE COURT
               WITHDRAWING MOTION TO QUASH AND TO STAY
                 DEPOSITION PENDING RULING ON MOTION
Case 2:20-cv-00030-JRG Document 119 Filed 12/14/20 Page 2 of 3 PageID #: 14822




       Non-Party Fujitsu Network Communications, Inc. (“FNC”) files this Notice (“Notice”) to

the Court Withdrawing Motion to Quash and to Stay Deposition Pending Ruling on Motion. In

support thereof, FNC shows the Court as follows:

       1.      On October 16, 2020 FNC filed its Motion to Quash and to Stay Deposition Pending

Ruling on Motion (“Motion”). See Dkt. No. 69.

       2.      FNC’s Motion is presently set for hearing on December 17, 2020 at 9 a.m. See Dkt.

No. 113.

       3.      By way of this Notice, FNC hereby: (i) notifies the Court that FNC and Huawei

Technologies Co., Ltd. (“Huawei”) have recently reached agreement on the matters subject of

FNC’s Motion, such that the Motion is no longer ripe for the Court’s consideration; (ii) withdraws

its Motion from the Court’s docket; and (iii) respectfully requests that the Court therefore cancel

the December 17, 2020 hearing on the same.




_____________________________________________________________________________________________
FUJITSU NETWORK COMMUNICATIONS, INC.’S NOTICE TO THE COURT
WITHDRAWING MOTION TO QUASH AND TO STAY DEPOSITION PENDING
RULING ON MOTION                                                                       PAGE 1
Case 2:20-cv-00030-JRG Document 119 Filed 12/14/20 Page 3 of 3 PageID #: 14823




DATED: December 14, 2020                     Respectfully submitted,

                                             /s/Jared D. Eisenberg
                                             Eric W. Pinker, P.C.
                                             Texas Bar No. 16016550
                                             epinker@lynnllp.com
                                             Jared Eisenberg
                                             Texas Bar No. 24092382
                                             jeisenberg@lynnllp.com
                                             LYNN PINKER HURST & SCHWEGMANN, LLP
                                             2100 Ross Avenue, Suite 2700
                                             Dallas, TX 75201
                                             Phone: 214-981-3800

                                             COUNSEL FOR FUJITSU NETWORK
                                             COMMUNICATIONS, INC



                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document has been served on
all counsel of record via electronic notification on December 14, 2020.


                                             /s/Jared D. Eisenberg
                                             Jared D. Eisenberg




_____________________________________________________________________________________________
FUJITSU NETWORK COMMUNICATIONS, INC.’S NOTICE TO THE COURT
WITHDRAWING MOTION TO QUASH AND TO STAY DEPOSITION PENDING
RULING ON MOTION                                                                       PAGE 2
